Broyles, P. J.
1. Under the facts of the case, the discharge in bankruptcy of the principal upon the forthcoming bond did not release the sureties upon the bond, and was not a good' defense as to the sureties in the suit upon the bond. See, in this connection, Steinhauer & Wight Inc. v. Adair, 20 Ga. App. 733 (2) (93 S. E. 280), and authorities there cited; Collier on Bankruptcy (11th ed.), § 16, pp. 417, 420.
2. Under the above ruling, the court did not err in charging as complained of in the motion for a new trial; and the verdict for the plaintiff was authorized by the evidence.-

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.